Court of Appeals
                                                for the

                                    Third District of Texas
                                 P.O.BOX 12547,AUSTIN,TEXAS 78711-2547
                                             (512)463-1733




Date:              August 18,2015                                                ^RECEIVED \
Case Number:       03-14-00240-CR                                                       AUG 2 6 2015
Trial Court No.:   CR-12-1083
                                                                                      THIRDCOURJ OF APPEALS,
                                                                                  \      JEFFREY D. KYLE   /
Style:             Brenda Elaine King v. The State of Texas


You are hereby notified that appellant's motion to withdraw as counsel with annexed brief in support was
granted on the date noted above. Also, the enclosed opinion and judgment were sent this date to the
following persons:


         Please note: In criminal cases, the attorney representing the defendant on appeal shall,
         within five days after the opinion is handed down, send his client a copy of the opinion
         and judgment, along with notification of the defendant's right to file a pro se petition for
         discretionary review under Rule 68. This notification shall be sent certified mail, return
         receipt requested, to the defendant at his last known address. The attorney shall also send
         the court of appeals a letter certifying his compliance with this rule and attaching a copy
         of the return receipt within the time for filing a motion for rehearing. See Tex. R. App. P.
         48.4.



 Mr. Robert A. Caine                                     The Honorable Billy Ray Stubblefield
 Law Offices of Robert A. Caine                          Administrative Judge
 510 S. Congress Ave., Suite 103                         Williamson County Courthouse
 Austin, TX 78704                                        405 Martin Luther King, Box 2
 * DELIVERED VIA E-MAIL *                                Georgetown, TX 78626
                                                         * DELIVERED VIA E-MAIL *
 The Honorable Beverly Crumley
 Hays County District Clerk                              Ms. Brenda Elaine King
 Hays County Government Center                           1307 Uhland Road
 712 South Stagecoach Trail, Suite 2211                  San Marcos, TX 78666
 San Marcos, TX 78666
 * DELIVERED VIA E-MAIL *                                Ms. Angie D. Roberts-Huckaby
                                                         Assistant Criminal District Attorney
 The Honorable Lisa C. McMinn                            Hays County Government Center
 State Prosecuting Attorney                              712 South Stagecoach Trail, Suite 2057
 P. O. Box 13046                                         San Marcos, TX 78666
 Austin, TX 78711                                        * DELIVERED VIA E-MAIL *
 * DELIVERED VIA E-MAIL *


 The Honorable William R. Henry
 Judge, 428th Judicial District Court
 Hays County Government Center
 712 South Stagecoach Trail, 3rd floor
 San Marcos, TX 78666
 * DELIVERED VIA E-MAIL *
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED AUGUST 18,2015




                                    NO. 03-14-00240-CR




                               Brenda Elaine King, Appellant



                                The State of Texas, Appellee




             APPEAL FROM 22ND DISTRICT COURT OF HAYS COUNTY
               BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
                    AFFIRMED ~ OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the district court. Having reviewed

the record and the parties' arguments, the Court holds that there was no reversible error in the

district court's judgment of conviction.    Therefore, the Court affirms the district court's

judgment of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.
      TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00240-CR




                                 Brenda Elaine King, Appellant



                                  The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
        NO. CR-12-1083, HONORABLE WILLIAM R. HENRY, JUDGE PRESD3ING



                            MEMORANDUM                  OPINION



               Thisis an appeal pursuant to Anders v. California.1 Appellant Brenda Elaine King

pleaded guilty to theoffense of arson.2 Aspart of herplea agreement, King signed a stipulation of

evidence inwhich sheadmitted thatshehad intentionally setfire toan apartment building as alleged

in the indictment. At the plea hearing, thedistrict court found the evidence sufficient to support a

finding of guilt, took the matter under advisement subject to a presentence investigation report,

and reset the case for sentencing. At the conclusion of the sentencing hearing, during which no

additional evidence was offered, the district court sentenced King to 10years' imprisonment. This

appeal followed.

               King's court-appointed attorney has filed a motion to withdraw supported by a

briefconcluding thattheappeal is frivolous and without merit. Thebriefmeets therequirements of

       1 386 U.S. 738(1967).

       2 SeeTex. Penal Code § 28.02(a).
J?\ -*
          Court of Appeals                          OFFICIAL BU
                                                                        ', >w
                                                                                        W? *H U.S. POSTAGE » PITNEY BOWES
                                                    STATE OF T
                                                                   L.     o;
                                                                                    ®a'0:
                   Third District                   PENALTY FO                 u


                                                                                    1 1}£g
                                                                          c

         P.O. BOX 12547. AUSTIN. TEXAS 78711-2547   PRIVATE USE
                                                                         a. u.
                                                                                   W&          £'«•' 5 000.41'
                                                                                        f-B"i> 0001401623AUG 18 201!



                      RETURN
                     seSBer                          MS. BRENDA ELAINE KING
                                                                                               RECEIVED
                                                                                               AUG2 6 2015
                                                          HHLANDRCJADL.-
                                                                                            ^'^g^APPEALS.
                        NO LONGER
                  IN OUR CUSTODY